Benjamin F. Lewis, District Judge
Ryan P. Harkey appeals from the judgment entered on his conviction for first-degree assault following a jury trial. Because there was no offer of proof before the trial court, we have no statement for which to review admissibility, and we find no plain error in the exclusion of a purported *89statement identified during arguments on pretrial motions. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).